Citation Nr: 0533417	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an above-the-knee 
amputation of the right leg, secondary to service-connected 
gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1959 to October 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied the above claim.

In October 2003, the veteran provided oral testimony at a 
hearing over which a hearing office of the RO presided.  A 
transcript of the hearing is of record.

In the Appellant's Brief presented by the veteran's 
representative in November 2005, an additional issue of 
entitlement to service connection for degenerative joint 
disease of the of the right leg was raised.  The Board does 
not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  The issue is, therefore, referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(c) (2005).

Service connection may be established on a secondary basis 
for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

During his October 2003 hearing, the veteran testified that 
he had been service connected for gouty arthritis which had 
been manifested during his period of active service.  He 
described that subsequent to service, his gout has resulted 
in repeated total right knee replacements.  He noted that a 
motor vehicle accident in 1995 had aggravated the prosthetic 
device requiring an additional total right knee replacement.  
In April 2000, as a result of an apparent infected 
prosthesis, he underwent an above-knee amputation of the 
right leg.  

Review of the veteran's claims folder reveals that he 
underwent a VA examination in July 2003.  However, the report 
shows that the veteran's medical records, to include his 
claims folder, were not provided to the examiner in 
conjunction with conducting the examination.  Additionally, 
although the examiner established, in pertinent part, a 
diagnosis of status post amputation of the right leg above 
the knee, he did not provide an opinion as to the etiology of 
the disability resulting in the stated amputation.  On 
remand, the veteran should be examined by a VA specialist in 
orthopedics, with the benefit of the entire claims folder to 
be considered in conjunction with the examination, so that an 
opinion may be rendered.  Assistance by VA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2005).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, the veteran reported receiving treatment for right 
knee problems at Scott and White Hospital in Temple, Texas.  
These records should be obtained on remand.

Accordingly, this claim is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
veteran's treatment records for right 
knee problems from Scott and White 
Hospital in Temple, Texas.

2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a specialist in orthopedics.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the clinician in conjunction 
with the examination.  The examination 
report must be annotated that the claims 
file was in fact reviewed in conjunction 
with the examination.  

The examiner is asked to describe the 
relationship, if any, between the 
veteran's service-connected gout and his 
right above-the-knee amputation.  Is it 
at least as likely as not (50 percent or 
more likelihood) that the veteran's 
service-connected gout caused or 
aggravated his right knee disability, 
thereby resulting in osteomyelitis and 
the above-the-knee amputation.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  

3.  Finally, readjudicate the veteran's 
claim and, if the benefits sought on 
appeal remain denied, provide him and his 
representative with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


